DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,755,808. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "its second location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "its second location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Handfield et al. (USPGPUB 2006/0058724).
 	Regarding claim 1, Handfield et al. disclose a system for controlling access to a controlled substance comprising:
a lockable cartridge (100); and
an unlocking device (106) separable from the lockable cartridge that interacts physically with the lockable cartridge,
wherein the unlocking device provides a motive force for unlocking the lockable cartridge (see paragraph [0087]); and
wherein, upon unlocking the lockable cartridge (100) with the unlocking device (106), a limited amount of a controlled substance (see “prescription…medicaments units” in paragraph [0027]) is dispensed from the cartridge (100),
wherein the lockable cartridge (100) comprises a movable part (802 and/or 214) for allowing access to the controlled substance and an obstruction (818 and/or 1106) for preventing movement of the movable part (see paragraphs [0077] and [0088]).
	Regarding claim 2, Handfield et al. disclose the system of claim 1, wherein the unlocking device provides a first motive force for moving the obstruction and a second motive force for moving the movable part (see paragraph [0087]).
	Regarding claim 3, Handfield et al. disclose the system of claim 2, wherein the movable part has a plurality of storage compartments for storing limited amounts of the controlled substance, and wherein removal of the obstruction from a first position and moving the movable part provides access to at least one of the plurality of storage compartments (see paragraphs [0085] and [0087]).
	Regarding claim 4 (AS BEST UNDERSTOOD), Handfield et al. disclose the system of claim 1, wherein, upon removal of the obstruction from a first position to a second position, the movable part can move a limited amount before being obstructed by the obstruction at its second location (see paragraphs [0077] and [0087]).
	Regarding claim 5, Handfield et al. disclose the system of claim 1, wherein the movable part is a carousel internal to the lockable cartridge, and wherein the obstruction is a barrier preventing rotation of the carousel (see paragraphs [0077] and [0087]).
	Regarding claim 6, Handfield et al. disclose the system of claim 5, wherein the obstruction interacts with a pattern on a surface of the carousel (see Figure 8).
	Regarding claim 8, Handfield et al. disclose the system of claim 1, wherein the unlocking device interacts magnetically or electro-magnetically with the cartridge (see paragraph [0090]).
	Regarding claim 9, Handfield et al. disclose the system of claim 1, wherein upon unlocking the lockable cartridge and dispensing the limited amount of the controlled substance, the lockable cartridge is locked, and must be unlocked again to dispense additional of the controlled substance (see paragraph [0076]).
	Regarding claim 10, Handfield et al. disclose the system of claim 1, wherein the unlocking device (106) is portable and separable from the cartridge, and wherein the cartridge (100) is disposable.
	Regarding claim 11, Handfield et al. disclose the system of claim 1, the lockable cartridge (100) further comprising a housing (see Figures 3-11), and wherein a locking mechanism of the lockable cartridge is not accessible superficially at the housing (see paragraph [0087]).
	Regarding claim 12, Handfield et al. disclose the system of claim 1, wherein the unlocking device further comprises a computing system for determining whether access to the controlled substance should be provided (see paragraphs [0054]-[0055] and [0069]).
	Regarding claim 13, Handfield et al. disclose the system of claim 1, the lockable cartridge further comprising a data repository containing dispensing instructions readable by the unlocking device (see paragraph [0069]).
	Regarding claim 14, Handfield et al. disclose a lockable cartridge for controlling access to a controlled substance comprising:
a movable part (802) for allowing access to the controlled substance (see “prescription…medicaments units” in paragraph [0027]); and
a movable obstruction (818) for preventing movement of the movable part, and
wherein movement of the movable part (802) results in dispensing of a limited amount of the controlled substance (see paragraph [0087]).
	Regarding claim 15, Handfield et al. disclose the lockable cartridge of claim 14 wherein the movable part (802) has a plurality of storage compartments (80) for storing limited amounts of the controlled substance, and wherein removal of the obstruction from a first position provides access to at least one of the plurality of storage compartments (see paragraphs [0085] and [0087]).
	Regarding claim 16 (AS BEST UNDERSTOOD), Handfield et al. disclose the lockable cartridge of claim 14 wherein, upon removal of the obstruction from a first position to a second position, the movable part can move a limited amount before being obstructed by the obstruction at its second location (see paragraphs [0077] and [0087]).
	Regarding claim 17, Handfield et al. disclose the lockable cartridge of claim 14 wherein the movable part is a carousel (802) internal to the lockable cartridge, and wherein the obstruction (818) is a barrier preventing rotation of the carousel (see paragraphs [0077] and [0087]).
	Regarding claim 18, Handfield et al. disclose the lockable cartridge of claim 14 wherein upon unlocking the lockable cartridge and dispensing the limited amount of the controlled substance, the lockable cartridge is locked, and must be unlocked again to dispense additional of the controlled substance (see paragraph [0076]).
	Regarding claim 19, Handfield et al. disclose the lockable cartridge of claim 14 further comprising a housing (see Figures 3-11), wherein the obstruction is not accessible superficially at the housing (see paragraph [0087]).
	Regarding claim 20, Handfield et al. disclose the lockable cartridge of claim 19, wherein the obstruction is movable magnetically (see paragraph [0079]).
	Regarding claim 21, Handfield et al. disclose an unlocking device for controlling access to a controlled substance comprising: 
a computing system for determining whether access to the substance is to be provided (see paragraphs [0054]-[0055] and [0069]); 
an actuator (106) for applying a first motive force (see “lifting force” in paragraph [0087]) to unlock a cartridge (100) containing the substance and a second motive force (see “rotating force” in paragraph [0087]) distinct from the first motive force for moving an internal component (802) of the cartridge (see paragraphs [0077] and [0087]).
	Regarding claim 22, Handfield et al. disclose the unlocking device of claim 21, wherein the first motive force removes an obstruction (818) preventing movement of the internal component of the cartridge (see paragraph [0077] and [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handfield et al. (USPGPUB 2006/0058724) as applied to claims 1-6 and 8-24 above, and further in view of Kim (USPGPUB 2015/0127145).
 	Regarding claim 7, Handfield et al. disclose the system of claim 1 wherein the unlocking device (106) determines an actual orientation of the movable part (802) using a sensor (see paragraph [0076]). However, Handfield et al. do not specifically disclose a magnetic sensor. Kim discloses a system comprising a magnetic sensor (see paragraph [0762]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Handfield et al. by including a magnetic sensor, as disclosed by Kim, for the purpose of providing a magnetic sensor for detecting movement (see paragraph [0763)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
11/15/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655